DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 9-12-2022 is acknowledged.
Claims included in the prosecution are 21-25, 27, 31-34, 36-37, 40-42, 44-48, 52-53 and 55-82. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	 Claims 21-25, 27, 31-34, 36-37, 40-42, 44-48, 52-53 and 55-82 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/035326 by itself or in combination with Kim 5,679,559.
WO teaches Nano lipoprotein particles comprising  membrane forming lipids (Abstract and 0007, 0011, 0045), one or more polymerized or polymerizable lipids, a cationic lipid and a scaffold protein, the bilayer is stabilized by scaffold protein, the bilayer is discoidal  (0054-0055, 0073-0075. The cationic lipid taught by WO is the same as claimed cationic lipid. According to WO the secondary or tertiary structure interacts with molecules such as DNA and RNA (0038).
It would have been obvious to one of ordinary skill in the art if the delivery of DNA or RNA (which have more than 200 bases) since WO teaches that the lipoprotein particles interact with molecules such as DNA and RNA.
Kim teaches that a complex of lipoprotein and nucleic acid effectively delivers the nucleic acid to a host cell (Abstract, col. 1, line 59 through col. 2, line 37, Fig. 1, Fig. 4, col. 3, line 22 through col. 4, Line 47, Examples and claims).
It would have been obvious to one of ordinary skill in the art to complex DNA or RNA to lipoprotein taught by WO with a reasonable expectation of success since such a complexation effectively delivers the nucleic acids to the target cell.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant quotes  paragraph 0038 where WO states  “the term protein as used herein indicates a polypeptide with a particular secondary and tertiary structure that can interact with another molecule with other biomolecules including other proteins DNA, RNA, ----" and requests clarification of this statement the Examiner’s position that “it would have been obvious to one of ordinary skill in the art if the delivery of DNA or RNA (which have more than 200 bases)”.
	According to instant claim 21, the process involves contacting a polynucleotide having at least 200 bases with Nano lipoprotein particles with a Nano lipoprotein and WO teaches that polypeptides can interact with DNA or RNA and therefore, WO’s teachings are appropriate and it would have been obvious to one of ordinary skill in the art that the polynucleotides such as RNA and DNA would have more than 200 bases and these would have interacted with proteins, .forming stable particles. Similarly, according to Kim, the complex is between the cationic compound and the lipoprotein and it would have been obvious to one of ordinary skill in the art that ‘genes’ would have more than 200 bases. The differences argued by applicant pointing out the Figures in WO and Kim on pages 18-22 are not reflected in the claims as recited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612